SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED NOVEMBER 30, 2010 OR oTRANSITION REPORT PERSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-8765 BIOMERICA, INC. (Exact name of registrant as specified in its charter) Delaware 95-2645573 State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17571 Von Karman Avenue, Irvine,California (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code:(949) 645-2111 (Not applicable) (Former name, former address and former fiscal year, if changed since last report.) (TITLE OF EACH CLASS) (NAME OF EACH EXCHANGE ON WHICH REGISTERED) Common, par value $0.08 OTC-BULLETIN BOARD Securities registered pursuant to Section 12(g) of the Act: (TITLE OF EACH CLASS) COMMON STOCK, PAR VALUE $0.08 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the registrant's common stock, par value $0.08, as of the latest practicable date: 6,660,839 shares of common stock as of January 14, 2011. BIOMERICA, INC. AND SUBSIDIARIES INDEX PART I Financial Information Item 1. Financial Statements: Condensed Consolidated Statements of Operations and Comprehensive Income (unaudited) - Six and Three Months Ended November 30, 2010 and 2009 3 Condensed Consolidated Balance Sheets (unaudited) November 30, 2010 and (audited) May 31, 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) - Six Months Ended November 30, 2010 and 2009. 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and procedures 16 PART II Other Information 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities & Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Other Information 17 Item 5. Exhibits 17 Signatures 18 2 PART I - FINANCIAL INFORMATION SUMMARIZED FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Six Months Ended Three Months Ended November 30, November 30, Net sales $ Cost of sales Gross profit Operating Expenses: Selling, general and administrative Research and development Total Operating Expenses Loss from operations ) Other Income (Expense): Interest income Interest expense ) ) ( 1,625
